Citation Nr: 0932530	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-08 595	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 23, 2001, 
for the grant of a 10 percent rating for carpal tunnel 
syndrome of the left wrist.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to 
September 1996.  This case arises from a May 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  In March 2009, the Board remanded this case for issuance 
of a statement of the case on the issue of entitlement to an 
effective date earlier than April 23, 2001, for the grant of 
a 10 percent rating for carpal tunnel syndrome of the left 
wrist.  

2.  The RO issued a statement of the case on the issue that 
was the subject of the Board's March 2009 remand, the Veteran 
did not submit a substantive appeal, and the issue was not 
certified for appeal by the RO.


CONCLUSION OF LAW

The criteria for vacating the Board's March 9, 2009 remand 
have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 9, 2009, the Board issued a remand noting that the 
veteran had submitted a February 2003 notice of disagreement 
with the effective date for the grant of a 10 percent rating 
for carpal tunnel syndrome.  The Board found that a statement 
of the case had not been issued.  It has been drawn to the 
Board's attention that a statement of the case was issued in 
September 2003, but that a substantive appeal was not 
received.  The appeal was not certified to the Board.

A Board decision may be vacated on the Board's own motion, 
when there has been a denial of due process. 38 C.F.R. 20.904 
(2007).  The Board's March 2009 remand was not based on 
consideration of all the available evidence and had the 
effect of denying the parties due process.


ORDER

The March 9, 2009 remand addressing the issue of entitlement 
to an effective date earlier than April 23, 2001, for the 
grant of a 10 percent rating for carpal tunnel syndrome of 
the left wrist is vacated.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


